Case 2:19-cv-03796-SVW-DFM Document 22 Filed 06/25/20 Page 1 of 1 Page ID #:242


                                                                  JS-6



                     UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION



  BRIAN FIGUEROA,                         No. CV 19-03796-SVW (DFM)

           Petitioner,                    JUDGMENT

              v.

  W. L. MONTGOMERY, Warden,

           Respondent.



        Pursuant to the Court’s Order Accepting the Report and
  Recommendation of United States Magistrate Judge,
        IT IS ADJUDGED that the Petition is denied as untimely, and this
  action dismissed with prejudice.


  Date:   June 25, 2020                    ___________________________
                                           STEPHEN V. WILSON
                                           United States District Judge
